Citation Nr: 1810922	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  09-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for squamous cell carcinoma of the left lower lobe status post resection (respiratory disability), rated as 30 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 1, 2008, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an August 2008 rating decision, the RO granted service connection for squamous cell carcinoma of the left lower lobe status post resection with a 100 percent rating effective April 14, 2008, and a noncompensable evaluation assigned from June 1, 2008, thereafter. The RO noted that the 100 percent rating was assigned for the period from April 14, 2008 to May 31, 2008, due to active malignancy or antineoplastic therapy and the six months following the completion of treatment. In an October 2008 rating decision, the RO continued the noncompensable rating. However, in August 2009, the RO granted an increased rating of 30 percent effective June 1, 2008. As to the 100 percent rating for the period prior to June 1, 2008, this assignment is the maximum benefit allowable, and therefore, this rating is not on appeal. As to all rating of 30 percent for the period from June 1, 2008, forward, this rating is less than the maximum benefit available and the Veteran has not indicated satisfaction with the rating assigned; therefore, the appeal remains pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was previously remanded by the Board in October 2015. The Board finds that there has been substantial compliance with its remand directives and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record. In a July 2010 Statement, the Veteran asserts that he lost his job as a result of his squamous cell carcinoma of the left lower lobe status post resection. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

For the period from April 14, 2008 through May 31, 2008, the Veteran's squamous cell carcinoma of the left lower lobe was assigned a 100 percent disability rating. During this time, the Veteran was also service-connected for type II diabetes mellitus, rated as 20 percent disabling. However, the Veteran has not alleged that his claim for entitlement to a TDIU is associated with his service-connected type II diabetes mellitus. Instead, the Veteran has raised the issue of entitlement to a TDIU with his claim for entitlement to an increased rating for service-connected squamous cell carcinoma of the left lower lobe. See Rice, 22 Vet. App. at 447. Accordingly, the grant of a schedular 100 percent disability rating moots the issue of any entitlement to TDIU for the period during which the Veteran received a 100 percent disability rating. See Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).. Thus, the issue of entitlement to a TDIU for the period from April 14, 2008 through May 31, 2008, is not currently before the Board for considerations and the issue has been rephrased as reflected above. See id.


FINDINGS OF FACT

1. The Veteran's service-connected squamous cell carcinoma of the left lower lobe status post resection residuals are not manifested by FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; at least monthly exacerbations, or; intermittent courses of systemic corticosteroids have not been shown.

2. The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.






CONCLUSIONS OF LAW

1. Criteria for an rating in excess of 30 percent for squamous cell carcinoma of the left lower lobe status post resection are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6602-6819 (2017).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).

The appeal for a higher disability rating for the service-connected squamous cell carcinoma of the left lower lobe status post resection arises from a disagreement with the evaluation following the grant of service connection. The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

These claims were remanded in October 2015 to obtain outstanding private treatment records from Dr. G. dated December 26, 2013 and July 31, 2014. In accordance with the Board's remand, August 2016 and December 2016 VA Correspondences requested the Veteran's authorization for private treatment records from Dr. G. for December 26, 2013 and July 31, 2014, and provided the Veteran a VA Form 21-4142. However, the Veteran has not returned a completed copy authorizing the release of those records. Similarly, in December 2016, the Veteran received notice of the information necessary to develop his claim for entitlement to a TDIU, to include a VA Form 21-8940, Application for Increased Compensation on Unemployability. However, the Veteran has neither returned a completed copy of the VA Form 21-8940 nor provided additional evidence pertaining to his claim for entitlement to a TDIU. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Given that the Veteran was provided the opportunity to submit these records or provide authorization for VA to obtain them, the Board finds that the duty to notify the Veteran and obtain relevant records is satisfied. See 38 C.F.R. § 3.159 (c)(1)(ii) (2017).

Moreover, the Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.) 

Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's squamous cell carcinoma of the left lower lobe status post resection is rated under Diagnostic Code 6819-6602.

Under Diagnostic Code 6819, a 100 percent rating is warranted for malignant neoplasms of the respiratory system. The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after the discontinuance of that treatment, the appropriate disability rating is determined by mandatory VA examination. If there has been no local recurrence or metastases, the rating is based on residuals. 38 C.F.R. § 4.97, Diagnostic Code 6819 (2017).

In this case, in an August 2008 rating decision the RO determined that there was an absence of a verified active lung cancer diagnosis, with no local recurrence or metastases, and rated the Veteran off of the residuals of his lung cancer.

Under Diagnostic Code 6602, bronchial asthma is assigned a 30 percent rating with the following pulmonary function test results: FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60 percent rating is available where pulmonary function tests are as follows: FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating requires pulmonary function test results as follows: FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Certain diagnostic codes require the use of post-bronchodilator studies for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why. See 38 C.F.R. § 4.96 (d) (2017). However, the diagnostic codes enumerated under that section (6600, 6603, 6604, 6825-6833, and 6840-6845) do not include Diagnostic Code 6602 (asthma). Accordingly, that section is not applicable to the claim and both pre- and post-bronchodilator results must be considered.

Having reviewed all of the evidence of record, the criteria for a rating in excess of 30 percent are not met. As noted, Diagnostic Code 6602 does not require the use of post-bronchodilator results. 

Upon VA examination in June 2008, the examiner noted squamous cell carcinoma of the left lower lobe status post resection, with a  Pulmonary Function Test (PFT) indicating borderline airflow obstruction with significant response to bronchodilator. PFT also indicated normal lung volumes with mild elevation in residual volume and air trapping. A September 2008 VA examination again reported squamous cell carcinoma of the left lower lobe status post resection, with PFT indicating mild, abnormal airway obstruction.

A July 2008 VA PFT reflects FEV-1 no worse than 64 percent, and FEV1/FVC no worse than 69 percent. The Veteran was noted to exhibit borderline airflow obstruction with significant response to bronchodilators. Additionally, the Veteran demonstrated normal lung volume except for mild elevation in RV indicating air trapping. July 2008 VA treatment records indicate that the Veteran reports he had a PET scan a couple of weeks back and that he did not show any signs of metastatic disease. The Veteran denied a history of unusual cough, exertional dyspnea, chest pain, tightness, hemoptysis, bouts of acute bronchitis, pneumonia, unusual headaches, loss of consciousness, near stroke-like symptoms, anorexia, weight loss, nausea, vomiting, bone pain, malaise, or fatigue. Upon examination, "clear breath sounds bilaterally, with diminished breath sounds over the left lung field inferiorly" were observed. .

July 2008 private treatment record from Dr. G. indicates an improved spirogram with oximetry of 95 percent. Additionally, January 2009, August 2009, and September 2009 private treatment records from Dr. G. indicate excellent spirogram results with oximetry measuring 98 percent. In fact, a January 2009 private treatment record indicates that the Veteran's lungs improved to the point of "being essentially normal even after his partial lung resection."

The Veteran was afforded an additional VA examination in August 2014, with PFT reflecting FEV-1 no worse than 84 percent, and FEV1/FVC no worse than 82 percent. Upon VA examination, the Veteran reported worsening of condition with shortness of breath and weakness. The Veteran explained that shortness of breath occurs with activity but also during rest. However, he also reported that he remains active with exercise that includes walking the dog for an hour two to three times a week and attending the gym one to two times a week. The examination report indicates that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication, does not require the use of oral bronchodilators, does not require the use of antibiotics, and does not require the use of outpatient oxygen therapy. 

As such, the Veteran does not meet the criteria for a rating in excess of 30 percent at any time during the pendency of the appeal. The Veteran was not shown to have FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55. At no time does the evidence indicate that the Veteran saw a physician for required care of exacerbations at least once monthly or required the use of intermittent courses of corticosteroids. As such, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period at issue and the claim for an increased rating is denied.

To the extent that the Veteran reports that his squamous cell carcinoma of the left lower lobe status post resection residuals are worse than evaluated, the Board has considered his statements. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). However, probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity. In essence, lay statements are of limited probative value. As a layperson, the Veteran is competent to report his symptomatology; however, he is not competent to assess the particular severity of his pulmonary functions. As indicated above, assessments of pulmonary functions involve PFT measurements. Therefore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under the Diagnostic Code. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16 (a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors. See Moore, 21 Vet. App. at 218 (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore, 555 F.3d 1369. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran is service-connected for major depressive disorder rated as 30 percent disabling effective January 5, 2010, and as 50 percent disabling from September 16, 2013, forward; squamous cell carcinoma of the left lower lobe status post resection rated as 100 percent disabling effective April 14, 2008, and as 30 percent disabling from June 1, 2013, forward; type II diabetes mellitus rated as 20 percent disabling from March 9, 2007, forward; and scars residuals of resection rated as 10 percent disabling from September 15, 2008, forward. 

For the period from June 1, 2008 through September 15, 2013, the Veteran does not meet the threshold schedular requirement, as the Veteran does not have one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent during this period. 38 C.F.R. § 4.16 (a). As noted above, when schedular disability rating requirements are not met, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001). In this case, the AOJ did not refer the matter to the Director, Compensation Service, for extraschedular consideration of a TDIU because the AOJ did not find that there is evidence of unemployability due solely to service-connected disability. 

After a review of the evidence of record, the Board finds that for the period from June 1, 2008 through September 15, 2013, referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted. The Veteran was noted to be employed during this period on appeal. At a June 2008 VA examination and during VA treatment in July 2008, the Veteran reported that he was working as a driver of a cement mixer at the time. Similarly, at a September 2008 VA examination, the Veteran reported that he was reassigned to drive a utility truck, which required the hauling of gravel and other supplies to the construction site. At the time of the VA examination, the Veteran reported that "the reassignment did not affected his pay grade," that he was working full time, and that he did not lose time from work. Similarly, at a January 2013 VA examination, the Veteran reported that he was currently driving a big truck for a company, which allowed him to work alone and required him to drive rocks up and back into the area that they were harvesting rocks to make other materials, such as gravel. Given a review of the entire evidence of record, the Board finds that the Veteran was employed as a driver during this period on appeal, and the Veteran has not provided evidence of unemployment during the period on appeal from June 1, 2008 through September 15, 2013. Therefore, the Board does not find that referral to the Director, Compensation Service, is warranted.

Turning to the period from September 16, 2013, forward, the Veteran meets the threshold schedular requirement, as major depressive disorder is rated as 50 percent disabling with a combined disability rating of 80 percent effective September 16, 2013, forward. With the threshold requirement satisfied for the this period on appeal, his matter turns on whether the Veteran is unable to secure and follow substantially gainful occupation by reason of service-connected disabilities. 

After a review of the record, the Board finds that the weight of the probative evidence is against a finding of unemployability as a result of his service-connected disabilities for the period from September 16, 2013, forward. A September 2013 VA examination report indicates that the Veteran's mental diagnoses result in occupational and social impairment with reduced reliability and productivity. March 2016, May 2016, and June 2016 VA treatment records indicate part-time employment as a shuttle driver for a car dealership. 

While the Veteran's service-connected disabilities may result in some social and occupational impairment, the probative evidence of record is against a finding of unemployability. As noted above, the Veteran did not return the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which would have provided additional information regarding his employment. Based on the evidence of record, the Veteran has an employment history that includes driving a utility truck, and the Veteran now works as a courtesy shuttle driver part-time. While the Veteran is no longer employed full-time, the record suggests that, given the job criteria associated with being a shuttle driver, the Veteran's part-time job poses increased social and occupational demands. The Veteran's previous employment as a utility truck driver allowed the Veteran to work alone and required him to drive rocks and other material into the construction area. As noted in the record, the Veteran reported a "spotless work record." See January 2013 VA examination. However, given the job criteria associated with being a shuttle driver, the Veteran's part-time employment no longer allows the Veteran to work alone and, therefore, likely exposes him to increased social and occupational challenges. Given the lay and medical evidence of record, the Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities, but rather that the Veteran has accepted part-time employment in a job that calls for increased social and occupational functioning.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for entitlement to a TDIU have not been met or more nearly approximated for the entire period on appeal. In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b).


ORDER

Entitlement to an increased rating for squamous cell carcinoma of the left lower lobe status post resection (respiratory disability), rated as 30 percent disabling, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 1, 2008, forward, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


